CLOPTON, J.
— The only exception raised by the record is the refusal of the court to instruct the jury, at the instance of defendant, that if there is any doubt whether the offense .was committed within twelve months before the commencement of tlie prosecution, they must acquit. A doubt which demands an acquittal must be a reasonable doubt, actual and substantial, arising from the insufficiency of the evidence to produce an abiding conviction of the truth of the charge. A possible or speculative doubt is not sufficient. The charge is misleading by reason of failing to distinguish the degrees of doubt, and was properly refused. Farrish v. State, 68 Ala. 164; McKleroy v. State, 77 Ala. 95.
Affirmed.